1    Seth L. Goldstein, S.B.N. 176882
     2100 Garden Rd., Suite H-8
2
     Monterey, CA 93940
3    Telephone: (831) 372-9511
     Fax:        (831) 372-9611
4
     Lead-Counsel for Plaintiffs
5

6                                UNITED STATES DISTRICT COURT

7                               EASTERN DISTRICT OF CALIFORNIA
8    Stacia LANGLEY, David BENSON, Michael        Case No.: 2:19-cv-02265-MCE-DB
9    TURELLI, Personal Representative of Max
     Benson, Laura KINSER, as an individual
10   and as GAL for Dominic ZUCCOLOTTO,           REQUEST FOR DISMISSAL WITHOUT
     Melanie STARK, as an individual and as       PREJUDICE PURSUANT TO FRCP
11   GAL for Magnus STARK, Cherilyn CALER,        41(a)(1)(A)(i); ORDER
12   as individual and as GAL for James
     PERKINS,
13
                  Plaintiffs,
14
     vs.
15

16   GUIDING       HANDS      SCHOOL,  Inc.
     (hereinafter “GHS”), Jennifer GALAS,
17   Staranne MEYERS, Cindy KELLER,
     Jennifer     CHRISTENSEN,     Kimberly
18
     WOHLWEND, Betty MORGAN, Jill
19   WATSON, Le’Mon THOMAS, David
     CHAMBERS, STATE OF CALIFORNIA,
20   DEPARTMENT OF EDUCATION, YOLO
     COUNTY SELPA, DAVIS JOINT UNIFIED
21
     SCHOOLS, SACRAMENTO COUNTY
22   SELPA, ELK GROVE UNIFIED SCHOOL
     DISTRICT, AMADOR COUNTY SELPA,
23   AMADOR COUNTY UNIFIED SCHOOL
     DISTRICT
24
                  Defendants.
25
     ///
26
     ///
27

28                                            1
1
           Now comes Plaintiffs’ request to dismiss this action without prejudice pursuant to FRCP
2

3    41(a)(1)(A)(i).

4

5
     Dated: February 25, 2020                             /s/ Seth L. Goldstein
                                                          Seth L. Goldstein
6                                                         Attorney for Plaintiffs
7

8
     UPON THE REQUEST OF PLAINTIFFS:
9
            Pursuant to FRCP 41(a)(1)(A)(i), this action is hereby ordered DISMISSED without
10

11
     prejudice. The Clerk of the Court is directed to close the case.

12          IT IS SO ORDERED.
13   Dated: February 25, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    2
